Citation Nr: 0323493	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right wrist 
disability.  

4.  Entitlement to service connection for a respiratory 
disability, claimed as an upper respiratory infection and/or 
chronic bronchitis.  

5.  Entitlement to service connection for a urinary tract 
infection.  

6.  Entitlement to service connection for gastrointestinal 
disability, claimed as gastroenteritis and/or irritable bowel 
syndrome.  

7.  Entitlement to an initial rating in excess of 10 percent 
for low back pain with L5 radiculopathy.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from March 1992 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for pelvic 
inflammatory disease, disabilities of the right wrist, left 
knee, and respiratory system, a urinary tract infection, and 
gastroenteritis.  She was granted service connection, with a 
10 percent initial rating, for low back pain with L5 
radiculopathy.  She responded with a timely Notice of 
Disagreement regarding these determinations, and was afforded 
a Statement of the Case by the RO.  She then filed a timely 
substantive appeal, perfecting her appeal of these issues.  

The veteran's claims for service connection for a right wrist 
disability and for a respiratory disability will be the 
subject of this decision by the Board.  The issues of service 
connection for a left knee disability, for pelvic 
inflammatory disease, for a urinary tract infection, for a 
gastrointestinal disability, and for an increased initial 
rating for a low back disability will be the subject of the 
remand to follow.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Degenerative changes of the right wrist were first 
manifested by complaints of pain during service.

3.  Credible medical evidence of a current respiratory 
disability, to include bronchitis and/or an upper respiratory 
infection, has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right wrist disability have been met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  

2.  The criteria for entitlement to service connection for a 
respiratory disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1997 
Statement of the Case, the various Supplemental Statements of 
the Case, and an October 2002 RO letter to the veteran 
notifying her of the VCAA, she has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that she must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that she 
receives medical care at the VA medical center in Orlando, 
FL, and these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, she has 
been afforded recent VA medical examinations in conjunction 
with her claims; for these reasons, her appeals are ready to 
be considered on the merits.  

I. Service connection - Right wrist disability

The veteran seeks service connection for a right wrist 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to the veteran's service medical records, she 
sought treatment in April 1994 for complaints of "hand 
pain" for the previous three days.  She did not recall 
injuring the hand.  She related to the examiner a 2-3 month 
history of right wrist pain, with no history of specific 
injury.  She reported that she lifted heavy objects as part 
of her work and that she also used a computer.  She was 
worried that she would not be able to pass the push-up 
portion of her physical.  On physical examination, her right 
wrist was without limitation of motion, swelling, or 
discoloration.  However, tenderness was noted over the mid-
dorsal wrist.  The final analysis was of right wrist pain, 
"sprain vs. other."  There is no indication that X-rays 
were recommended or taken.  No subsequent in-service 
treatment of the veteran's right wrist is of record.  

Following her May 1997 service separation, the veteran 
underwent VA medical examination in September 1998.  At the 
time of examination, she had full range of motion of the 
wrist, with no pain.  X-rays of the veteran's right wrist 
revealed some mild degenerative changes at the scapho-
trapezial joint, with no other abnormalities noted.  No final 
diagnosis of a right wrist disability was given.  

In April 2002, the veteran sought treatment for a lump on her 
right wrist.  The lump had appeared suddenly about six weeks 
previously.  A ganglion cyst was diagnosed, and in July 2002, 
it was surgically excised from the veteran's wrist by VA 
personnel.  The cyst was successfully excised, and she had a 
normal postoperative recovery, with no residuals noted.  

The veteran was treated during service for complaints of 
right hand/wrist pain, diagnosed as a possible sprain.  An X-
ray a little more than a year after service showed 
degenerative changes of the right wrist.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
her complaints of right wrist pain in service were 
manifestations of joint problems that were eventually shown 
on X-ray as degenerative changes of the right scapho-
trapezial joint.  This finding is buttressed by the veteran's 
description during service of the heavy lifting and computer 
use required by her job.

The Board also notes that the veteran was diagnosed with a 
ganglion cyst of the wrist in April 2002, but this diagnosis 
post-dates both her military service and her service 
connection claim for a right wrist disability.  However, this 
cyst was surgically excised in July 2002, and no residual 
abnormalities were noted.  

II. Service connection - Respiratory disability

The veteran seeks service connection for a respiratory 
disability, claimed as chronic bronchitis and/or an upper 
respiratory infection.  As is noted above, a current 
diagnosis of the claimed disability is required in order to 
warrant service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  When the veteran underwent VA medical 
examination in September 1998, her lungs were clear, with 
good symmetrical ventilation.  No wheezes, rhonchi, or rales 
were noted.  A pulmonary function test revealed a minimal 
obstructive lung defect, which was interpreted as an 
insignificant response to a bronchodilator.  No respiratory 
disability was diagnosed at that time.  

While the veteran has sought VA outpatient treatment for 
various medical problems, these treatment records also fail 
to reveal a diagnosis of a current respiratory disability.  
Likewise, the veteran has not submitted, or identified the 
existence of, any private medical records verifying a current 
respiratory disability.  Although the veteran herself 
contends that she has a current respiratory disability, she 
is a layperson and cannot offer binding medical opinion 
evidence to the Board.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, the Board finds no competent medical evidence 
of a current respiratory disability, to include bronchitis 
and/or an upper respiratory infection.  In the absence of a 
showing of a current disability, service connection for a 
respiratory disability, to include bronchitis and/or an upper 
respiratory infection, must be denied.  See Brammer, supra.  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for degenerative changes of 
the right scapho-trapezial joint is granted.  

Entitlement to service connection for a respiratory 
disability is denied.  


REMAND

The veteran seeks service connection for pelvic inflammatory 
disease and urinary tract infection.  According to her April 
2003 written statement to the RO, she was treated for these 
disabilities at a private facility, Florida Hospital in 
Altamonte Springs, FL, in October 2002.  VA outpatient 
treatment records also note the veteran's visit to a private 
hospital in October 2002 for emergency treatment of a 
genitourinary disorder.  Although this evidence is 
potentially pertinent to the veteran's service connection 
claims, it has not yet been obtained by the RO.  Because the 
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, these service connection claims must be remanded for 
additional development.  38 U.S.C.A. § 5103A (West 2002).  

The veteran also seeks service connection for a left knee 
disability.  According to the April 1997 proceedings report 
of a military Physical Evaluation Board (PEB), the veteran 
experienced "pain and paresthesia and weakness of the left 
knee flexors" as a result of left L5 radiculopathy.  The 
veteran was subsequently awarded service connection for low 
back pain with L5 radiculopathy, and she continued to report 
left knee pain, although post-service VA X-ray and 
examination reports have been negative for any left knee 
disability or abnormality.  Nevertheless, based on the PEB 
report, this claim must be remanded for a medical examination 
and opinion to determine if the veteran has a current 
disability of the left knee either incurred in or aggravated 
by military service, or due to or resulting from her service-
connected low back disability.  See 38 C.F.R. § 3.310 (2002).  

Next, the veteran seeks service connection for a 
gastrointestinal disability.  On her September 1998 VA 
medical examination, she was diagnosed with irritable bowel 
syndrome, causing diarrhea.  Numerous bouts of diarrhea are 
also reflected in the veteran's service medical records.  
However, on reexamination in December 2002, the veteran's 
irritable bowel syndrome was described as "resolved at this 
time" (emphasis added).  Acute gastroenteritis, resolved, 
was also diagnosed.  The phrase "at this time" does not 
clarify whether the veteran will continue to experience 
recurrent bouts of this disability, and if so, whether this 
disability is related to service.  Therefore, a new medical 
examination, with a medical opinion statement, is required.  

The veteran also seeks an initial rating in excess of 10 
percent for her service-connected low back pain with L5 
radiculopathy.  She was last examined by VA in August 1998, 
nearly 5 years ago.  The RO attempted to examine her again in 
January 2003, but reported that she failed to appear for 
examination.  In response, the veteran reported that she did 
appear for examination, but no examiner was available to 
examine her, and she is again willing to report for 
examination.  In light of the need for current findings 
regarding the veteran's service-connected low back 
disability, a remand for a new VA medical examination is 
required.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should contact the veteran and 
ask her to submit the complete facility 
name and address for Florida Hospital, in 
Altamonte Springs, FL, where she had 
emergency treatment in 2002 for a 
genitourinary disorder.  She should also 
be asked to obtain and submit, or 
authorize the VA to obtain, her complete 
treatment records from that facility.  
After such records are received, they 
should be associated with the claims 
folder.  If any such records are 
unavailable, this fact should be noted in 
the claims folder.   

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be scheduled for a VA 
genitourinary examination for evaluation 
of any current genitourinary 
disabilities, to include pelvic 
inflammatory disease and/or a urinary 
tract infection.  The examiner should 
review the claims file prior to his/her 
examination of the veteran (Service 
medical records reflecting treatment for 
genitourinary complaints are marked with 
yellow notes entitled "G/U 
complaints").  Any necessary medical 
tests should be accomplished.  After 
examining the veteran and reviewing her 
medical history, the examiner should 
address the following questions:
a) Does the veteran have any current 
genitourinary disabilities, to include 
pelvic inflammatory disease and/or a 
urinary tract infection?  
b) For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability was 
present in military service or causally 
related to a disease or injury shown in 
military service?  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The medical basis for all opinions 
expressed should be provided.  

3.  The veteran should be scheduled for a 
VA gastrointestinal examination for 
evaluation of any current 
gastrointestinal disabilities, to include 
gastroenteritis and/or irritable bowel 
syndrome.  The examiner should review the 
claims file prior to his/her examination 
of the veteran (Service medical records 
reflecting treatment for gastrointestinal 
complaints are marked with yellow notes 
entitled "G/I complaints").  Any 
necessary medical tests should be 
accomplished.  After examining the 
veteran and reviewing her medical 
history, the examiner should address the 
following questions:
a) Does the veteran have any current 
gastrointestinal disabilities, to include 
gastroenteritis and/or irritable bowel 
syndrome?  
b) For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability was 
present during service or causally 
related to an injury or disease shown in 
military service?  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The medical basis for all opinions 
expressed should be provided.  

4.  The veteran should be scheduled for a 
VA orthopedic examination for evaluation 
of her low back pain with L5 
radiculopathy, and for her claimed left 
knee and right wrist disabilities.  The 
examiner should review the claims file 
prior to his/her examination of the 
veteran.  Specifically, the examiner 
should review the April 1997 report of 
the Physical Evaluation Board, marked in 
the claims folder with a yellow tab 
entitled "PEB report".  All indicated 
special studies, including range of 
motion tests and X-rays of the 
lumbosacral spine and left knee, should 
be accomplished.  In testing range of 
motion, the examiner should note if the 
veteran has any additional limitation of 
motion of the low back due to such 
factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  The examiner should also 
note the presence or absence of any 
muscle spasm on extreme forward bending, 
any loss of lateral spine motion, and/or 
any listing of the whole spine to one 
side.  Regarding the veteran's left knee, 
the examiner should address the following 
questions:  
a) Does the veteran have any current 
disability of the left knee?  
b) For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability was 
present in military service, and, if so, 
what is the likelihood that it is due to 
or the result of her service-connected 
low back disability, with L5 
radiculopathy?  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

The medical basis for all opinions 
expressed should be provided.  

5.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

6.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claims for 
service connection for a urinary tract 
infection/pelvic inflammatory disease, 
for a left knee disability, for a 
gastrointestinal disorder, and for an 
increased initial rating for her low back 
disability in light of the additional 
evidence added to the record.  If any of 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




						(CONTINUED ON NEXT PAGE)

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



